Case 2:19-cv-09039-SDW-LDW Document 13-2 Filed 04/12/19 Page 1 of 7 PageID: 921




                            EXHIBIT 2
Case 2:19-cv-09039-SDW-LDW Document 13-2 Filed 04/12/19 Page 2 of 7 PageID: 922
                COMMON LAW INTELLECTUAL PROPERTY
              OF WORLD WRESTLING ENTERTAINMENT, INC.

                                   DESIGNS




                                       1
Case 2:19-cv-09039-SDW-LDW Document 13-2 Filed 04/12/19 Page 3 of 7 PageID: 923




                                       2
Case 2:19-cv-09039-SDW-LDW Document 13-2 Filed 04/12/19 Page 4 of 7 PageID: 924




                                       3
Case 2:19-cv-09039-SDW-LDW Document 13-2 Filed 04/12/19 Page 5 of 7 PageID: 925




                                                   or




                                       4
100%Case
     BAD 2:19-cv-09039-SDW-LDW
          LASS                 Document 13-2    Filed 04/12/19
                                               LOSING   STREAKPage 6 of 7 PageID: 926
FEARLESS                                       STYLIN & PROFILIN
SUPLEX CITY                                    AMBROSE ASYLUM
MACHO MAN RANDY SAVAGE                         MANKIND
TAPOUT                                         FEEL THE POWER
ATTITUDE ADJUSTMENT                            MONSTER OF ALL MONSTERS
TEXAS RATTLESNAKE                              FROM ASHES TO EMPIRE
BADDEST ON THE PLANET                          MR. WRESTLEMANIA
GLORIOUS                                       NAKAMURA
BATISTA                                        GLORIOUS HAS ARRIVED
THE BAR                                        THE ARCHITECT
PYTHON POWER                                   GOLDUST
BEAST INCARNATE                                THE CHAMP IS HERE
RAW IS JERICHO                                 HERE COMES THE MONEY
OUTTA NOWHERE                                  HIT HARD HIT OFTEN
BOOGEYMAN                                      HITMAN
UNSTABLE                                       THE NEW FACE OF FEAR
BOOKER T                                       NO AUTOGRAPHS PLEASE
ROMAN EMPIRE                                   IT’S TRUE IT’S TRUE
BRIE MODE                                      HULKAMANIA
RIC FLAIR                                      I AM PHENOMENAL
BULLETPROOF                                    I BRING THE FIGHT
STAY FEARLESS                                  I’M A HUGGER
CAN I GET A HUG                                BRETT HART
CATCH YOUR BREATH                              I’M THE BOSS
STING                                          IN SHANE WE TRUST
CERTIFIED G                                    CEREBRAL ASSASSIN
DEADMAN INC.                                   IRON SHEIK
BRUTUS THE BARBER                              IT’S FEEDING TIME
BEEFCAKE                                       IT’S MY YARD
RICKY “THE DRAGON”
STEAMBOAT                                      IT’S TOO BAD I’M TOO GOOD
DIRTY DEEDS                                    WM
DO MORE. FEAR LESS.                            JAKE THE SNAKE ROBERTS
VENOM IN MY VEINS                              U CAN’T SEE ME
DOWN SINCE DAY ONE                             JOHNNY WRESTLING
DOWN WITH THE MACHINE                          KEEP CALM AND NEVER GIVE
                                               UP
WOO DAT
                                               KO
EAT SLEEP CONQUER REPEAT
                                               TWISTED BLISS
EDDIE GUERERO
                                               LAYETH THE SMACKDOWN
THE SHOWSTOPPER
                                               TWO WORDS
FADE TO BLACK
                                               LITTLE MISS BLISS
FASHION PATROL
                                               AJ STYLES
     Case 2:19-cv-09039-SDW-LDW
FEARLESS   NIKKI                Document 13-2    Filed 04/12/19
                                                ANDRE           Page 7 of 7 PageID: 927
                                                         THE GIANT
TALKING SOULS AND DIGGING                       FEEL THE GLOW
HOLES                                           TEDDY LONG
APEX PREDATOR
                                                BAD NEWS BARRETT
MONSTER AMONG US
                                                THAT DAMN GOOD
FIGHT OWENS FIGHT
                                                GET THESE HANDS
THAT’S WHAT I DO
                                                NATURE BOY
BARON CORBIN
                                                THE ARTIST
GO BRIE MODE
                                                BAYLEY’S GONNA HUG YOU
NEW DAY POPS
                                                HELL YEAH
HONKY TONK MAN
                                                THE HOUSE THAT AJ BUILT
ONE VERSUS ALL
                                                THE LEGIT BOSS
ORIGINAL BRO
                                                HULK HOGAN
BIG E
                                                DO THE WORK
PAWS OUT, CLAWS OUT
                                                THE ULTIMATE THRILL RIDE
BEAST FOR BUSINESS
                                                DIAMOND DALLAS PAGE
RAISE YOUR LIMITS
                                                TOP GUYS
SWAFT
                                                TOTALLY FEARLESS
BIG CASS
                                                TRISH STRATUS
RESPECT EARN IT
                                                BOLIEVE
HULKAMANIAS RUNNING WILD
                                                TO BE THE MAN
JIM ROSS
                                                REBORN BY FATE
RIOTT SQUAD
                                                UNDISPUTED ERA
RISE ABOVE
                                                EARN IT
KURT ANGLE
                                                UP UP DOWN DOWN
RKO
                                                VENGEANCE UNEARTHED
EDGE
                                                RISE ABOVE HATE
RONDA ROUSEY
                                                I’M AWESOME
ROWDY
                                                WHO WHO WHO
SANITY
                                                BURN IT DOWN
YOU KNOW IT
                                                WM34
SGT. SLAUGHTER
                                                WOKEN
SPARE NO ONE, SPEAR
EVERYONE                                        IRON FIST, IRON RULE
SPLX-CTY                                        WOOOOO DAT
FEED ME MORE                                    YES YES YES
STEP UP OR STEP ASIDE                           YOKOZUNA
STEPH FOR BUSINESS                              YOU CAN’T STOP ME
WALK WITH ELIAS                                 DELETE
STONE COLD STEVE AUSTIN
STRONG STYLE
LEGIT BOSS
MACHO MAN
